180 S.W.3d 50 (2005)
Belinda WILLIAMS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85990.
Missouri Court of Appeals, Eastern District, Division Three.
December 20, 2005.
Lisa M. Stroup, St. Louis, MO, for appellant.
Deborah Daniels, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Movant, Belinda Williams, appeals from the judgment denying her Rule 29.15 motion without an evidentiary hearing. On appeal, movant argues that her trial counsel rendered ineffective assistance during cross-examination of movant's daughter.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).